Citation Nr: 9909639
Decision Date: 04/07/99	Archive Date: 06/24/99

DOCKET NO. 97-20 271               DATE APR 7, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Honolulu, Hawaii

THE ISSUES

1. Entitlement to an increased disability rating for residuals of
shell fragment wound scar of the right leg with retained foreign
bodies, currently evaluated as 20 percent disabling.

2. Entitlement to an increased (compensable) disability rating for
varicosities of the right lower leg.

3. Entitlement to an increased (compensable) disability rating for
right lower leg vitiligio.

REPRESENTATION

Appellant represented by: Hawaii Office of Veterans Services

WITNESSES AT HEARING ON APPEAL 

Veteran and G.S. 

INTRODUCTION

The veteran had active service from June 1969 to June 1971. Service
in Vietnam is indicated by the evidence of record.

This matter arises before the Board of Veterans' Appeals (Board)
from a February 1997 rating decision by the Department of Veterans
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii which
increased the evaluation of residuals of shell fragment wound scars
of the right lower leg to 10 percent and granted service connection
for varicosities of the right leg and right lower leg vitiligo,
assigning zero percent evaluations for each disability.

In June 1998, the veteran filed a claim of entitlement to service
connection for post-traumatic stress disorder. In October 1998, he
filed a claim of entitlement to service connection for a back
disability, as well as a claim of clear and unmistakable error in
a 1984 rating decision which assigned a noncompensable disability
rating for residuals of shell fragment wound scars. These issues
have not yet been developed for appellate purposes and they are
referred to the RO for appropriate action.

2 -

REMAND

The Board believes that a brief review of the medical procedural
history would be helpful to an understanding of the case.

Medical history

It appears that some of the veteran's service medical records are
missing from the claim folder. The service medical records which
are available contain a physical profile record disclosing multiple
fragment wounds to the lower extremities. At separation, the
examination report included a notation as to multiple scars on both
legs.

Also of record is an October 1984 VA examination. Impressions
rendered were residual scars at multiple sites in the lower
extremities, post-operative skin graft of the right medial ankle
and fungal infections. A contemporaneous x-ray study revealed
multiple small opacities of metallic density in the posterior soft
tissues of the mid to lower calf and one in the calcaneus.

In August 1996, the veteran underwent a VA examination in which the
examiner noted the veteran's shrapnel injury to the right leg and
residual scarring. On examination, the examiner reported deformity
of the medial right leg with hyperpigmented changes over most of
the leg, central of which was keloid scarring with hypertrophy
nodules, palpable and visible, two centimeter round in a linear
row. Also noted adjacent to the depigmented areas of the scar are
some varicosities, tender to palpation of the nodules. Diagnoses
rendered included residual shrapnel and booby trap wounds;
resulting in keloid scar deformities with hypertrophy nodular forms
along the scar; vitiligo secondary to trauma; varicosities
developing secondary to original trauma, and hyperpigmentation of
involved area that represents either a vascular or post-
inflammatory effect secondary to trauma.

Two VA specialist examinations were completed in April 1998, one of
the skin and the other of the bones.

3 -

During the April 1998 VA skin examination, the veteran complained
of persistent itching, to the point where the scratching becomes
irresistible, and shocking pains down into the right leg and into
the toes. Further, the veteran stated that he experienced only
slight pain in the right ankle and no pain in the right foot. The
examiner noted that the veteran walked with a normal gait with no
apparent deficiency in ascending and descending the stairs. A
description of the skin disorder included keloidal scanning, hyper-
and hypopigmentation, localized and restricted to skin areas
(scanning not vitiliginous). Also noted was irregular pigment loss
in an area of four centimeters high and two-and-a-half centimeters
wide with center seven centimeters above the right malleolus with
a linear extension obliquely toward and up the right calf eight
centimeters long. Clinical tests disclosed no fungal elements were
present. Also noted were non-tender scars at the medial aspect of
the right thigh eight by five centimeters in size and a non-tender
eleven centimeter surgical scar at the lateral aspect of the right
lower leg. Diagnoses rendered were post-traumatic scanning above
and posterior of the right internal malleolus; post-traumatic
neuralgic pain; and dry skin with superficial scaling without
fungal infection.

The examiner at the VA bones examination identified a 12 cm. scar
on the distal medial aspect of the right lower leg; on one end was
a 4x5 cm. tender hypopigmented area on the distal area of the right
lower leg. The examiner also identified an 8x5 cm. non-tender scar
on the medical aspect of the right thigh and a 4 x4 cm. non-tender
scar on the medical aspect of the left thigh, as well as a non-
tender 11 cm. longitudinal scar on the later aspect of the right
lower leg. X-ray findings included shrapnel fragments around the
tibia, a healed right ankle fracture with a metal plate and screw,
and early degenerative joint disease of the right ankle.

Procedural history

The RO granted the veteran service connection for residuals of
shell fragment wound scars of the lower extremities in a December
1984 rating decision and assigned a zero percent rating.

4 -

In June 1996, the veteran requested that his claim be reopened. In
the February 1997 rating decision which forms the basis for this
appeal, the RO increased the evaluation of residuals of shell
fragment wound scars of the right lower leg to 10 percent under 38
C.F.R. 4.118, Diagnostic Code 7804 (scars, superficial, tender and
painful on objective demonstration) and granted service connection
for varicosities of the right leg and right lower leg vitiligo,
assigning a zero percent evaluation for each.

In a September 1998 rating decision, the RO assigned a 20 percent
disability rating for residuals, shell fragment wound scar, right
lower leg with retained foreign bodies under 38 C.F.R. 4.73,
Diagnostic Code 5311 (muscle injury, Group XI). A separate
noncompensable disability rating was assigned for residuals, shell
fragment wound scars, multiple sites, both lower extremities with
retained foreign bodies under 38 C.F.R. 4.18, Diagnostic Code 7805
(other scars). The noncompensable ratings for right lower leg
vitiligo and right lower leg varicosities were confirmed and
continued.

Relevant law and regulations

The assignment of a particular Diagnostic Code is "completely
dependent on the facts of a particular case." See Butts v. Brown,
5 Vet.App. 532, 538 (1993). One Diagnostic Code may be more
appropriate than another based on such factors as an individual's
relevant medical history, the current diagnosis and demonstrated
symptomatology. Any change in a Diagnostic Code by a VA adjudicator
must be specifically explained. See Pernorio v. Derwinski, 2 Vet-
App. 625, 629 (1992). Adjudicators must consider whether one rating
code is "more appropriate" than another. See Tedeschi v. Brown, 7
Vet.App. 411, 414 (1995).

Separate disabilities arising from a single disease entity are to
be rated separately. 38 C.F.R. 4.25 (1998); Esteban v. Brown, 6
Vet. App. 259,261(1994). However, in assigning an appropriate
rating, the policy against "pyramiding" of disability awards
enumerated by 38 C.F.R. 4.14 must be considered. That is, the
evaluation of the same disability under various diagnoses is to be
avoided. 38 C.F.R, 4.14 (1998); see Fanning v. Brown, 4 Vet. App.
225 (1993).

5 -

Analysis

Initially, the Board notes that the medical history is unclear as
to the exact nature of the shell fragment wounds the veteran
sustained in Vietnam. As noted above, some of the veteran's service
medical records appear to be missing.

With respect to the currently assigned disability ratings, it
appears from the September 1998 Supplemental Statement of the case
that the veteran's healed right fracture with metal plate and screw
of the distal fibula, identified during the April 1998 VA
examination, is rated as 20 percent disabling under Diagnostic Code
5311 (which is a code used for rating muscle injuries), even though
it is still denominated as a scar. If so, this disability is
neither a scar nor a muscle injury and may be more appropriately
rated under 38 C.F.R. 4.71a.

It is unclear as to which of the veteran's numerous scars are rated
under Diagnostic Code 7805 (scars). In the September 1998
Supplemental Statement of the Case, the RO indicated in essence
that no scar was itself tender, but rather the underlying injury
was the cause of the veteran's reported pain. However, the April
1998 VA bones examination referred to a tender 4x5 hypopigmented
area on the distal aspect of the right lower leg. On remand, the RO
should explain its use of Diagnostic Code 7805 rather than
Diagnostic Code 7804 under these circumstances.

The Board notes that the veteran's claim with regard to service
connection for varicosities of the right lower extremity arose by
virtue of the August 1996 VA examination in which the examiner
diagnosed the development of varicosities secondary to the in-
service trauma. Nothing further was noted with respect to the right
lower extremity varicosities. During the VA skin examination
conducted in April 1998, the examiner reported objective findings
related to other disabilities of the right lower extremity;
however, there was no reference as to the presence of, or absence
of, right leg varicosities.

6 -


Finally, with respect to the issue of an increased disability rating for
service- connected for right lower leg vitiligio, the medical evidence is
unclear as to whether changes in the appellant's right lower extremity are
due to service-connected varicosities and which are due to service-connected
right lower leg vitiligio.

This case is therefore REMANDED for the following actions:

1. The RO should contact the veteran and request that he identify the names,
addresses, and approximate date of treatment for all VA and non-VA health
care providers who have treated him for any disabilities of his lower
extremities. With any necessary authorization from the veteran, the RO should
attempt to obtain copies of pertinent treatment records identified by the
veteran which have not been previously secured. Any such medical records so
obtained should be associated with the veteran's claims folder.

2. To the extent practicable, the RO should attempt to locate and associate
with the veteran's claims folder any service medical records which have not
previously been obtained, to include records of hospitalization and treatment
of his shell fragment wounds. Any such service medical records so obtained
should be associated with the veteran's claims folder.

3. The veteran should be afforded a VA examination to determine the extent,
current severity and symptomatology associated with the veteran's service-
connected right leg disabilities, to include scars, skin disease,
varicosities and deeper tissue injuries. The veteran's claims file, or copies
of the data contained therein, and a copy of this remand must be made

- 7 -

available to the examiner in conjunction with the requested review. The
examiner should specifically comment on the following:

a) What is the source of the veteran's complaints of pain and itching? If
such is caused by more than one disability, the symptomatology associated
with each disability should be clearly explained.

b) Is muscle damage present? If so, what are the manifestations of such
muscle damage?

The examiner should provide a complete rationale for any conclusion reached.
The report of the examination should be associated with the veteran's claims
folder.

3. The RO should then review the veteran's claims. All pertinent law and
regulations should be considered, as well as cases such as Butts, Pemorio,
Tedeschi and Esteban. In particular, the assignment of Diagnostic Codes for
scars (tender vs. non-tender), ankle fracture residuals and/or muscle injury
should be carefully explained.

If the veteran's claims remain denied, in whole or in part, he and his
representative should be provided with a supplemental statement of the case,
which should include, but not be limited to, any additional pertinent law and
regulations and a complete discussion of the action taken on the veteran's
claim. Applicable response time should be allowed. The case should then be
returned to the Board, if in order and in compliance with customary appellate
procedures. No action is required of the veteran until he is so informed. The

- 8 -

Board intimates no opinion as to the ultimate decision warranted in this
case, pending completion of the requested development.

This claim must be afforded expeditious treatment by the RO. The law requires
that all claims that are remanded by the Board of Veterans' Appeals or by the
United States Court of Veterans Appeals for additional development or other
appropriate action must be handled in an expeditious manner. See The
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645,4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

BARRY F. BOHAN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of Veterans'
Appeals is appealable to the United States Court of Veterans Appeals. This
remand is in the nature of a preliminary order and does not constitute a
decision of the Board on the merits of your appeal. 38 C.F.R. 20.1100(b)
(1998).

9 - 

009443643B     990317    805665

DOCKET NO. 97-29 381A              DATE MAR 17, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUE

Entitlement to an award of educational assistance benefits, under
Chapter 35, Title 38, United States Code, for enrollment prior to
July 11, 1996.

WITNESSES AT HEARING ON APPEAL

Appellant, the veteran (appellant's father), and the appellant's
brother

ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel 

INTRODUCTION

The veteran, the appellant's father, had active military service
from August 1941 to May 1946.

This matter comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from a July 1997 determination by the Muskogee,
Oklahoma, Regional Office (RO) of the Department of Veterans
Affairs (VA). In June 1998, the appellant testified at a personal
hearing before the undersigned member of the Board by means of
videoconference. At that hearing, with the consent of the
appellant, testimony was also offered by the appellant's brother in
connection with a separate appeal which that brother has before the
Board. The appellant's father also offered testimony. A transcript
of that hearing has been furnished to the appellant and is of
record. At that hearing, the appellant submitted additional
evidence in support of his appeal along with a waiver of RO
consideration. See 38 C.F.R. 20.1304(c).

FINDINGS OF FACT

1. In a March 1997 letter, the RO notified the veteran that his
combined disability evaluation was 100 percent, effective from June
12, 1989; he was also notified that basic eligibility for
Dependents' Educational Assistance was established from June 12,
1989.

2. On July, 11, 1997, the RO received the appellant's VA Form 22-
5490, Application for Survivors' and Dependents' Educational
Assistance.

3. In July W97, the RO denied the appellant's claim for Chapter 35
education benefits on the basis that the appellant's time limit for
utilizing Chapter 35 benefits

- 2 - 

had expired on June 12, 1997, and benefits were not payable for any
period of enrollment prior to July 11, 1996.

CONCLUSION OF LAW

There is no legal basis for an award of educational assistance
benefits under Chapter 35, Title 38, United States Code, for
enrollment prior to July 11, 1996. 38 U.S.C.A. 3500,3512 (West
1991); 38 C.F.R. 21.3041, 21.4131(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal arises from the appellant's claim of entitlement
to Chapter 35 education benefits. Basic eligibility for educational
assistance benefits under Chapter 35, Title 38, United States Code,
may be established in several ways, including being a child of a
veteran who has a total disability permanent in nature resulting
from a service-connected disability. 38 U.S.C.A. 3501(a)(1)(A)(ii).
The basic beginning date of an eligible child's period of
eligibility is his or her eighteenth birthday, or successful
completion of secondary schooling, whichever occurs first; the
basic ending date is the eligible child's twenty-sixth birthday. 38
U.S.C.A. 3512(a); 38 C.F.R. 21.3041. If VA "first finds" that the
parent from whom eligibility is derived has a service-connected
total disability permanent in nature, after the eligible person's
eighteenth birthday but before the person's twenty-sixth birthday,
then such period shall extend 8 years after the date on which VA
first finds that the parent from whom eligibility is derived has a
service- connected total disability permanent in nature. 38
U.S.C.A. 3512(a)(3). The term "first finds" as used in 38 U.S.C.A.
3512 means the effective date of the rating or the date of
notification to the veteran from whom eligibility is derived
establishing a service-connected total disability permanent in
nature whichever is more advantageous to the eligible person. 38
U.S.C.A. 3512(d). In no case will the

- 3 - 

basic ending date for eligibility be extended beyond the eligible
person's 31st birthday. 38 C.F.R. 21.3041(d).

In the present case, the appellant's father (the veteran) has been
rated as having a total disability permanent in nature resulting
from service-connected disability, effective from June 12, 1989.
Evidence of record is to the effect that the appellant was born on
September 13, 1967. Therefore, he was twenty-one years of age as of
the effective date (June 12, 1989) of VA's finding that the veteran
(the individual from whom eligibility is derived) was entitled to
a total disability permanent in nature resulting from service-
connected disability. 38 U.S.C.A. 3512(d). Accordingly, since the
appellant was over 18 years of age but under 26 years of age, the
RO determined that the appellant's period of eligibility ran to
June 12, 1997 (eight years after the date (June 12, 1989) that VA
"first found" that the veteran bad a service-connected total
disability permanent in nature). 38 U.S.C.A. 3512(a)(3).

The basic facts of this case are not in dispute. In March 1997, the
RO notified the veteran that he was awarded a combined total
disability evaluation, effective from June 12, 1989. He was also
notified that basic eligibility to Dependents' Educational
Assistance was established from June 12, 1989.

On July 11, 1997, the RO received the appellant's VA Form 22-5490,
Application for Survivors' and Dependents' Educational Assistance.
The appellant also submitted copies of school certification showing
periods of enrollment from approximately September 1986 through
December 1989. In a July 1997 determination, the RO noted that
although eligibility for educational benefits was established June
12, 1989, the appellant's time period for utilizing such benefits
had expired on June 12, 1997. As to the claim for retroactive
benefits, the RO determined that benefits could not be paid for any
periods of enrollment prior to July 11, 1996, which was the date
one year prior to the date his application was received.

4 - 

The appellant essentially contends that he should be entitled to
Chapter 35 educational assistance benefits retroactive to June 12,
1989, the effective date of the veteran's 100 percent disability
evaluation.

For purposes of this case, the applicable regulation provides that
the commencing date of an award of Chapter 35 educational
assistance benefits will be determined based on the latest of the
following dates: the date certified by the educational institution;
or the date one year prior to the VA's receipt of the claimant's
application or enrollment certification, whichever is later. 38
C.F.R. 21.4131(a).

The Board acknowledges that the appellant had Chapter 35
eligibility, as indicated in the July 1997 RO determination, which
expired on June 12, 1997. See 38 U.S.C.A. 3512(a); 38 C.F.R.
21.3041(a). Nevertheless, the law is clear that, irrespective of
eligibility criteria, the commencing date of an award of
educational assistance benefits may not begin earlier than one year
prior to the date of receipt of the application or enrollment
certification, whichever is later. See 38 C.F.R. 21.4131 (a). In
the present case, the appellant's claim was received on July 11,
1997. Therefore, the earliest date that an award of educational
assistance benefits could commence is July 11, 1996, the date one
year prior to the date of receipt of the appellant's claim for
benefits.

The Board notes that the appellant's file contains numerous
statements and arguments in support of his claim, advanced by both
him and the veteran on his behalf, including testimony at a June
1998 hearing before the undersigned Member of the Board. Also
present at that hearing was the appellant's brother who also had a
pending appeal regarding Chapter 35 benefits which is addressed in
a separate decision.

With regard to the appellant's contentions, the Board first points
out that the purpose of Chapter 35 Survivors' and Dependents'
Educational Assistance benefits is to provide "opportunities for
education to children whose education would

5 - 

otherwise be impeded or interrupted by reason of the disability or
death of a parent from a [service-connected disability], and for
the purpose of aiding such children in attaining the educational
status which they might normally have aspired to and obtained but
for the disability or death of such parent." 38 U.S.C.A. 3500. In
Erspamer v. Brown, the United States Court of Veterans Appeals
(Court) indicated that the intent of the Chapter 35 statue was
clear on its face. Erspamer v. Brown, 9 Vet. App. 507, 509-510
(1996). In that case, the appellant, the veteran's son, sought
educational assistance under Chapter 35 for a law school education
that he had completed several years prior to the RO granting
service connection for the cause of the veteran's death. The
veteran had died in December 1980, when the appellant was 25 years
old; however, service connection was not established for the
veteran's death until 1990. In 1991, the appellant in Erspamer
filed a claim for retroactive Chapter 35 benefits; he was 35 years
old when he filed that claim. The appellant contended that if not
for the RO's delay in granting service connection for the cause of
his father's death, he would have been awarded educational
assistance for his law school education. The Court rejected the
appellant's arguments, holding that by not submitting an
application for Chapter 35 benefits during the period of
eligibility, there was simply no legal basis to award educational
assistance benefits many years after the period of eligibility, and
to hold otherwise would conflict with the express intent of Chapter
35. Id.

The facts of Erspamer appear to control the present fact situation
and lead the Board to the conclusion that there is no legal basis
to award the appellant retroactive educational assistance benefits
for enrollment prior to July 11, 1996. This result conforms with
the express purpose of Chapter 35 benefits, in that there is no
evidence of record that the appellant's education prior to July
1996 was "Impeded" or "Interrupted" by the veteran's disability.
Moreover, there no evidence of record that the appellant completed
his schooling with the intent that the VA would reimburse his
tuition. See 38 U.S.C.A. 3500; Erspamer, 9 Vet. App. at 509. While
Dependents' Educational Assistance may have been established
effective June 1989, the appellant did not submit an application
for benefits until July 1997,

and the law only allows retroactive payment one year prior to the
claim. See 38 C.F.R. 21.4131 (a). "To hold otherwise would conflict
with the express intent of [Chapter 35]." Erspamer, 9 Vel. App. at
510.

The Board has reviewed the arguments by and on the appellant's
behalf, and the Board understands the underlying contention that
the appellant could not have filed his claim earlier because it bad
not yet been determined that the veteran met the criteria for
entitlement to the educational benefit involved. However, the Court
has made it clear that the law only allows retroactive payment for
a period of one year prior to the date of receipt of the
appellant's claim, and the Board is bound by the holdings of the
Court.

It appears that the appellant's arguments focus primarily on the
interpretation of the phrase "first finds," as used in 38 U.S.C.A.
3512. The Board points out that 38 U.S.C.A. 3512 sets forth the
criteria for periods of eligibility. The phrase "first finds" is
utilized in that statute for the purpose of determining an
individual's beginning and ending dates of eligibility. However,
eligibility is but one part in determining an award and payment of
Chapter 35 benefits. With respect to award of Chapter 35 benefits,
as noted earlier, the regulations indicate that no award may begin
more than one year before the date an application is received. 38
C.F.R. 21.4131 (a).

In summary, the law is clear that awards of educational assistance
benefits in this case can not commence more than one year prior to
date of receipt of the appellant's application for benefits. The
Board is bound by the laws enacted by Congress, and interpreted by
the Court, and is not free to ignore or make exceptions to those
laws. In conclusion, as analyzed above, there is no legal basis for
a retroactive award of educational assistance benefits pursuant to
Chapter 35, Title 38, United States Code, prior to July 11, 1996,
and the appellant's claim for retroactive benefits must fail. See
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where

- 7 - the law is dispositive, the claim should be denied on the
basis of the absence of legal merit).

ORDER

The appeal is denied.

ALAN S. PEEVY 
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United Sates Court of Veterans Appeals within 120
days from the date of mailing of notice of the decision, provided
that a Notice of Disagreement concerning an issue which was before
the Board was filed with the agency of original jurisdiction on or
after November, 18 1988. Veterans' Judicial Review Act, Pub. L. No.
100-687, 402, 102 Stat. 4105, 4122 (1988). The date which appears
on the face of this decision constitutes the date of mailing and
the copy of this decision which you have received is your notice of
the action taken on your appeal by the Board of Veterans' Appeals.

